Citation Nr: 1024958	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  98-18 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a total 
right knee arthroplasty, currently evaluated as 30 percent 
disabling prior to May 19, 2009, and 60 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1951 to 
January 1953.

Procedural History

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied a rating in excess of 30 percent for the Veteran's 
right knee disability.  The Veteran appealed the RO's decision 
and, in September 2002, the Board issued a decision denying the 
Veteran's claim for an increased evaluation.  The Veteran then 
appealed the Board's September 2002 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 2005, 
the Court issued an order vacating the Board's September 2002 
decision and remanded the instant claim to the Board for further 
consideration.

In August 2005, the Board issued a decision again denying the 
Veteran's claim for an increased evaluation.  The Veteran 
appealed the Board's August 2005 decision and, in September 2007, 
the Court vacated the Board's August 2005 decision and remanded 
the instant claim for further consideration.  In light of the 
Court's September 2007 order, the Board remanded the instant 
claim to the Agency of Original Jurisdiction (AOJ) for further 
development in April 2008 and February 2009.  While the case was 
in Remand status, a June 2009 rating decision granted a 60 
percent disability rating for the Veteran's right knee 
disability, effective from May 19, 2009.  The Board again 
remanded the claim in July 2009, and the case is once again 
before the Board for appellate consideration.  




FINDINGS OF FACT

1.	Prior to May 19, 2009, service-connected post operative 
residuals of a total right knee arthroplasty were manifested 
by subjective complaints of chronic severe painful motion and 
weakness of the right knee with instability and fatigue and 
objective findings of moderate painful motion and some 
limitation of flexion and extension, which did not more 
closely approximate chronic severely painful motion or 
weakness; ankylosis of the right knee, limitation of motion 
compensable by more than a 30 percent evaluation, subluxation 
or lateral instability or nonunion of the tibia and fibula 
with loose motion were not demonstrated.

2.	As of May 19, 2009, service-connected post operative residuals 
of a total right knee arthroplasty are manifested by chronic 
severely painful motion of the right knee but do not more 
closely resemble that of an amputation of a lower extremity at 
the upper third of the thigh.


CONCLUSIONS OF LAW

1.	Prior to May 19, 2009, the criteria for an evaluation in 
excess of 30 percent for post operative residuals of total 
right knee arthroplasty were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 
5261, 5262 (2009).

2.	As of May 19, 2009, the criteria for an evaluation in excess 
of 60 percent for post operative residuals of total right knee 
arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 
5262 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received sufficient notification 
through May 2008 and May 2009 VCAA letters.  These notice letters 
advised the Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  The May 2008 and May 2009 letters also included notice 
regarding the disability rating and an effective date for the 
award of benefits.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  Finally the letters advised him what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.   The duty to notify the Veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

The Board notes that the May 2008 and May 2009 letters were sent 
subsequent to the initial unfavorable agency decision in October 
1998.  However, the Board finds that any timing defect with 
regard to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  In this regard, the notice provided to the 
Veteran by these letters fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and June 2009 and 
April 2010 supplemental statements of the case which were 
provided to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the claims 
file.  Post-service VA treatment records and reports have also 
been obtained.  The Veteran has not identified any additional 
records that should be obtained prior to a Board decision.  
Therefore, VA's duty to assist the Veteran in obtaining records 
has been satisfied.  The Veteran was afforded VA examinations in 
August 1998, January and July 2000, October 2008 and May 2009.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
The Board notes the May 2009 VA examination is adequate for 
rating purposes, as it involved a review of the claims file and 
physical examination of the Veteran, and provided objective 
findings related to the disability currently on appeal.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The 
Board acknowledges the May 2009 VA examination was provided 
before pertinent VA treatment records had been associated with 
the claims file.  See July 2009 Board remand.  However, the Board 
finds that this constitutes harmless error, as the purpose of the 
VA examination was to objectively determine the current severity 
of the Veteran's right knee disorder.  There was no need for the 
examiner to review the file, as no opinions were requested which 
would require such a review.  Furthermore, there is no evidence 
included in the newly-obtained VA records that conflict with the 
findings of the May2009 VA examiner so as to render the May 2009 
VA examination inadequate.

As a final note, the Board again observes the Veteran's claim was 
remanded for additional development in April 2008 and February 
and July 2009.  Specifically, the Board determined that 
outstanding VA treatment records should be obtained and the 
Veteran should be provided a VA examination to determine the 
current severity of his right knee disorder.  The Board observes 
the VA treatment records in question were associated with the 
claims file in November 2009, and as noted above, the Veteran was 
provided a VA examination in May 2009 that is adequate for rating 
purposes.  As such, there has been substantial compliance with 
the previous remands, and the Board may proceed with its 
adjudication of the instant appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

In fact, the disability ratings for the Veteran's service-
connected post operative residuals of a right knee arthroplasty 
have been staged per Hart with an evaluation of 30 percent prior 
to May 19, 2009, and a 60 percent evaluation thereafter, pursuant 
to Diagnostic Code 5055.  See 38 C.F.R. § 4.71a (2009).  The 
Veteran asserts that his right knee disability is manifested by 
severe pain, weakness, fatigue, stiffness and instability.  He 
therefore contends an increased evaluation is warranted 
throughout the entire course of the instant appeal.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

Under Diagnostic Code 5055, replacement of the knee joint with a 
prosthesis warrants a 100 percent evaluation for a one-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
evaluation for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of severely 
painful motion or severe weakness in the affected extremity.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, the disability will be rated by analogy to 
Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  



The Board notes the word "severe" is not defined by the VA 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate the evidence to the end that its decisions 
are "equitable and just as contemplated by the requirements of 
the law."  See 38 C.F.R. § 4.6 (2009).  Although the word 
"severe" is not defined in VA regulations, it is generally 
defined as "extremely intense."  See Webster's II New College 
Dictionary (2001) at 1012.  

Diagnostic Code 5256 pertains to ankylosis of the knee.  
Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

Diagnostic Codes 5260 and 5261 pertain to limitation of motion of 
the knee.  Diagnostic Code 5260 provides for a zero percent 
evaluation where flexion of the leg is only limited to 60 
degrees.  For a 10 percent evaluation, flexion must be limited to 
45 degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both 
a limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
Id.

Finally, the Board notes that Diagnostic Code 5257 is also 
potentially applicable to the instant claim.  Diagnostic Code 
5257 provides for a 10 percent evaluation where there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assigned where there is moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

I.	Increased Evaluation Prior to May 19, 2009

As noted above, the Veteran's right knee disorder has been 
assigned a 30 percent evaluation prior to May 19, 2009, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  He contends that his 
right knee disorder was manifested by symptoms of severe pain, 
weakness, fatigue and instability and, as such, a higher 
evaluation is warranted for this period.  

After reviewing the evidence of record, and for the reasons 
discussed below, the Board finds that an evaluation in excess of 
30 percent is not warranted for post operative residuals of a 
total right knee arthroplasty for the period prior to May 19, 
2009.  In this regard, the Board notes the Veteran's right knee 
disorder was manifested during this period by moderate pain, 
generally expressed by the Veteran as 5 to 7 on a scale of 10, 
and some limitation of flexion and extension.  However, there is 
no objective evidence of severe painful motion or weakness, 
ankylosis of the right knee, limitation of motion compensable by 
more than a 30 percent evaluation, subluxation or lateral 
instability, or nonunion of the tibia and fibula with loose 
motion.

In this regard, an August 1998 VA examination noted the Veteran 
had undergone a total right knee replacement.  The Veteran 
reported that his right knee was better than it had been 
previously, but that there was still some shifting.  Range of 
motion in the right knee was measured from 0 to 90 degrees.  
There was no pain provoked with grind testing, but there was 
slippage.  It was reported that when the lateral ligament was 
stressed inward, there was a good quarter to half an inch of 
varus and clicking that the Veteran stated he had with each step 
when he walked.  The Veteran reported that the knee hurt worse at 
night and that he used a pillow under his knee.  He also reported 
that if he did a lot of exercise, there was pain as well.  The 
Veteran reported that on a scale of one to ten, the pain was 
about a seven, and it went down to a five or six with Ibuprofen.  
The Veteran reported pain with excess walking.  There was no 
actual weakness, stiffness or swelling.  The Veteran was noted to 
use a cane in his left hand.  

VA treatment records indicate the Veteran was treated in February 
1998 for mild pain in the right knee.  X-rays of the hardware in 
the knee demonstrated satisfactory positioning with no effusion.  
Later visits between April and December 1998 showed no loosening 
or effusion.  A May 1999 VA treatment record indicates a range of 
motion of 10 to 85 degrees and notes the right knee to be stable.  
A January 2000 VA treatment record indicates a range of motion of 
the right knee of 0 to 90 degrees with no swelling, effusion or 
cellulitis and no instability.  In September 2000, the Veteran 
reported varied knee pain of approximately an 8 on a scale to 10.

In July 1999, the Veteran was admitted to VA hospitalization for 
observation of the post right knee arthroplasty based upon 
reports of persistent pain over the superior aspect of the 
patella/quad tendon.  Arthrotomy exploration of the right knee 
was performed for the purpose of the evaluation for loosening 
components.  The arthrotomy revealed that all components were 
firmly fixed.  There was discovered some synovitis in the 
suprapatellar pouch which was excised.  Scar tissue surrounding 
the patellar component was excised as well.  The Veteran was 
reported to have tolerated the procedure well and was released 
from the hospital two days after admission.  

In January 2000, the Veteran underwent VA orthopedic examination 
of his knees.  The Veteran's complaints regarding the right knee 
were difficulty sleeping at night and difficulty walking due to 
pain and stiffness.  He was reported to use a cane.  It was noted 
that the Veteran was unable to walk distances because of the 
weakness in his right knee.  It was further noted that the 
Veteran had some subluxation of the patella, but this was 
described as minimal.  The range of motion of the right knee was 
reported to be severely limited.  It was measured to be from 
about 5 degrees to 80 degrees of flexion.  There was pain, 
particularly on extension and flexion beyond 80 degrees.  There 
was weakness, and lack of endurance following repetitive use.  In 
terms of stability, the examiner stated that since all of the 
ligaments and menisci had been removed, there was no laxity of 
the anterior and posterior cruciate ligaments.  

In July 2000, the Veteran was provided another VA orthopedic 
examination of his knees.  This examination included a review of 
the claims file.  The report of the examination included a 
history of the Veteran's right knee disability, including the 
surgeries.  The Veteran's complaints regarding the right knee 
were pain and stiffness, easy fatigability and limited range of 
motion.  He reported swelling and pain flare-ups of about 5 to 6 
times a month lasting approximately 2 days, during which time he 
stated that he was mostly housebound.  The right knee range of 
motion was measured to be 0 to 70 degrees, and painful beyond 
that range.  There was no instability or weakness, but some 
tenderness along the superior aspect of the knee joint.  There 
was no abnormal movement or guarding movement noted.  

VA treatment records indicate the Veteran continued to seek 
treatment for his right knee throughout the appeal period.  For 
example, in September 2003, the Veteran reported his right knee 
was "less tight" than it had been previously, and an 
examination indicated the right knee to be stable.  In April 
2004, the Veteran reported that both knees were "intermittently 
symptomatic but tolerable."  In May 2004, the Veteran 
demonstrated range of motion of the right knee from 0 to 85 
degrees with lateral and medial collateral ligaments noted to be 
stable.  In October 2007 and May 2008, the Veteran reported right 
knee pain of 5 on a scale to 10.  Also in May 2008, range of 
motion of the right knee is noted to be 0 to 85 degrees, and the 
Veteran is noted to use a cane to assist his left lower 
extremity.  An August 2008 VA treatment record notes the Veteran 
exhibited full extension of the right knee, flexion to 95 degrees 
and demonstrated no instability.  Finally, in September 2008, the 
Veteran was noted to exhibit full motor strength of both lower 
extremities with no laxity demonstrated on examination.

The Veteran was afforded another VA orthopedic examination in 
October 2008.  At this examination, the Veteran reported right 
knee pain of 6 on a scale to 10, with feelings of instability, 
stiffness and intermittent swelling.  He reported his right knee 
hurts intermittently during the day.  He reported that he can no 
longer run, cannot squat, and must be very careful when walking 
or working in his garden.  On examination, the Veteran exhibited 
full extension to 0 degrees and flexion to 70 degrees.  Ligaments 
appeared stable, and muscle strength was noted to be 4/5.  

In light of the evidence noted above, the Board finds that the 
Veteran's right knee disorder was not manifested by symptoms of 
chronic severe painful motion or weakness and, as such, a higher 
evaluation is not warranted under Diagnostic Code 5055.  In this 
regard, the Veteran consistently reported to his medical 
providers pain in the right knee of 5 or 6 on a scale of 10.  
While he occasionally reported pain as high as an 8 on a scale of 
10 (see, e.g., September 2000 VA treatment record), Diagnostic 
Code 5055 requires chronic severe painful motion.  Such chronic 
severe pain is not reflected in the evidence of record prior to 
May 19, 2009.  

In making this determination, the Board has carefully considered 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to 
functional loss due to pain.  In this case, Diagnostic Code 5055 
includes the consideration of pain, limitation of motion or 
weakness in the affected extremity in rating prosthetic knee 
joint replacement residuals.  While there is evidence of pain, 
the record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 30 percent rating 
under Diagnostic Code 5055.  Moreover, factors such as weakness, 
fatigability, or incoordination are not indicated on the record 
to an extent that would support the assignment of a rating higher 
than 30 percent, as stated herein.  Thus an increased evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 would not be applicable.  DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Furthermore, the Board has considered whether a higher evaluation 
would be warranted under Diagnostic Codes 5260 and/or 5261, 
pertaining to limitation of motion of the right knee.  In this 
regard, the Board acknowledges that the Veteran clearly 
demonstrates limitation of motion of the right knee throughout 
the appeal period.  However, the Board observes that, while there 
is evidence of compensable limitation of extension of the right 
knee, such limitation would not warrant an evaluation in excess 
of the 30 percent assignable under Diagnostic Code 5055.  In 
addition, the Board observes there is no evidence of flexion of 
the right knee limited to 45 degrees and, as such, a compensable 
evaluation for limitation of flexion would not be assignable 
under Diagnostic Code 5260.  The Board finds that such limitation 
of motion as evidenced by the record is not equivalent to 
"chronic residuals consisting of severely painful motion or 
severe weakness" as required under Diagnostic Code 5055 for a 
higher evaluation.  In other words, the pain associated with the 
Veteran's right knee disability has not been found on objective 
examination to be severe, nor has the relative limitation of 
motion.  Finally, even though the January 2000 VA examiner 
described the limitation of motion as "severely limited," the 
Board is not required to accept the descriptive terms of a 
physician in the face of objective data demonstrating actual 
limitations of motion in terms of degrees.  See 38 C.F.R. § 4.13.

The Board acknowledges the Veteran's contentions that his right 
knee disability warrants an evaluation greater than 30 percent.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected post operative residuals of a 
total right knee arthroplasty.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

The Board has considered whether a separate evaluation is 
warranted under Diagnostic Code 5257 for instability of the right 
knee.  In this regard, the Board observes that the January 2000 
VA examination report notes that there was evidence of minimal 
subluxation or instability of the patella.  However, the VA 
examiner further noted that, in terms of stability, all of the 
ligaments and menisci had been removed, and there was no laxity 
of the anterior and posterior cruciate ligaments.  Significantly, 
the July 2000 VA examination, which was conducted by the same 
examiner who conducted the January 2000 VA examination, found 
that there was no right knee instability.  Moreover, as described 
above, despite the Veteran's assertions of instability, his right 
knee was routinely found to be stable throughout the appeal 
period.  While the Veteran is noted to require the use of a cane, 
this is noted to be due to his left knee disability. See, e.g., 
May 2008 VA treatment record.  Therefore, the Board finds that a 
separate evaluation for instability of the right knee is not 
warranted for the period prior to May 19, 2009.

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's service-
connected right knee disability.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes.  In 
this regard, the Board observes that Diagnostic Codes 5258 and 
5259 do not apply to the Veteran's current disability because 
there is no evidence of semilunar dislocated cartilage or removal 
of the semilunar cartilage.  In addition, as the evidence of 
record fails to demonstrate ankylosis or impairment of the tibia 
or fibula, the Veteran is not entitled to a separate or higher 
rating under Diagnostic Codes 5256 or 5262.

The Board notes that the Veteran's representative has previously 
argued that the foregoing analysis somehow equated to the Board's 
belief that the Veteran would have to satisfy the maximum 
limitation of motion under Diagnostic Codes 5261 and 5261 in 
order to meet the threshold for "severely painful motion" so as 
to warrant a 60 percent rating under Diagnostic Code 5055.  
However, initially, the Board notes that an evaluation of 
Diagnostic Codes 5260 and 5261 is required to determine whether 
the Veteran may be entitled to a higher evaluation based on 
limitation of motion of the right knee.  Further, the reference 
to Diagnostic Codes 5260 and 5261 is simply used by way of 
analogy, or as a reference point as to what "severe" limitation 
might mean in terms of the rating criteria.  There is no belief 
on the part of the Board that the extremes of right knee motion 
limitation under Diagnostic Code 5260 and/or 5261 would have to 
be met in order to qualify for a 60 percent rating under 
Diagnostic Code 5055.  

Finally, the Board notes it has considered all potentially 
applicable regulations and Diagnostic Codes in evaluating the 
Veteran's increased rating claim.  While the Board acknowledges 
that "a part which becomes painful on motion must be regarded as 
seriously disabled," (see 38 C.F.R. § 4.40), the disability on 
appeal must more nearly approximate the criteria outlined in the 
Rating Schedule to warrant a higher evaluation.  38 C.F.R. § 4.7.  
The Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  However, the Board is charged with the 
duty to make findings of fact based on the probative value of the 
evidence of record as a whole.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 
2000) ("[f]act-finding in veterans cases is to be done by the 
expert BVA [Board]..."). 

The key question of fact to be determined by the Board in the 
instant case is whether the evidence of record demonstrates that 
the Veteran's post operative residuals of a total right knee 
arthroplasty was manifested by symptoms that more closely 
approximate chronic "severe" painful motion or weakness.  As 
discussed above, after a review of the medical and lay evidence 
of record, the Board, in its capacity as a finder of fact, finds 
that the evidence of record fails to demonstrate that the 
Veteran's service-connected right knee disability was manifested 
by "severe" chronic painful motion or weakness for the period 
prior to May 19, 2009.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 30 
percent for post operative residuals of a total right knee 
arthroplasty for the period prior to May 19, 2009.  38 C.F.R. § 
4.71a.  As such, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.	Increased Evaluation as of May 19, 2009

The Veteran's service-connected post operative residuals of a 
total right knee arthroplasty have been evaluated as 60 percent 
disabling as of May 19, 2009, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A VA examination performed on this date 
indicated the Veteran demonstrated flexion of the right knee to 
51 degrees and extension to 25 degrees.  Muscle strength was 
noted as 3/5, and he was found to be tender in the medial joint 
line with slight effusion.  The VA examiner noted the Veteran's 
right knee is limited more by chronic severe painful motion than 
it is by chronic weakness.  In light of the May 2009 VA 
examination, the AOJ assigned an evaluation of 60 percent 
pursuant to Diagnostic Code 5055, effective as of the date of the 
VA examination.

In considering whether an increased evaluation is warranted as of 
May 19, 2009, the Board notes that Diagnostic Code 5055 only 
allows for a 100 percent rating for a 12 month period following 
knee replacement.  The law does not allow for an extension of the 
100 percent rating.  Instead, after one year, the Veteran is to 
be rated on the residuals.  In this regard, at 60 percent, the 
Veteran is receiving the maximum evaluation allowable under 
Diagnostic Code 5055 (for rating 12 months after knee 
replacement).  

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has also considered the possibility of 
awarding separate disability evaluations under other potentially 
applicable Diagnostic Codes, for instance, based on the presence 
of instability of the right knee, which was noted in the May 2009 
VA examination report.  See Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  

However, the Board notes that the amputation rule set forth at 38 
C.F.R. § 4.68 provides that the combined rating for disabilities 
of an extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  For 
example, the combined evaluations shall not exceed the 60 percent 
evaluation set forth under Diagnostic Codes 5162, 5163, and 5164 
for an amputation of the thigh at the middle or lower thirds; for 
amputation of the leg with defective stump, thigh amputation 
recommended; and, amputation not improvable by prosthesis 
controlled by natural knee action.  38 C.F.R. § 4.68.  

Thus, assuming arguendo, that the hypothetical elective level of 
the amputation is above the knee joint, a 60 percent combined 
rating would be the maximum assignable under the "amputation 
rule" set forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-5164, 
since the prosthetic right knee joint does not involve the upper 
third of the right thigh.  In other words, the 60 percent rating 
currently in effect for service-connected post operative 
residuals of a total right knee arthroplasty is the maximum 
assignable irrespective of the intensity of disability at the 
elective level, middle and lower third of the right thigh.

Therefore, as a matter of law, an evaluation in excess of 60 
percent for residuals of a total right knee arthroplasty is not 
assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated as a 
consequence of the absence of legal merit or lack of entitlement 
under the law).

III.	Additional Considerations

The Board acknowledges the Veteran's service representative's 
assertion that, as Diagnostic Code 5055 is unclear as to whether 
it incorporates all loss of motion, or only a loss of flexion or 
loss of extension, the Board should consider one such disability 
in association with an increased evaluation for the disability on 
appeal, and the other such loss of motion would warrant a 
separate compensable evaluation.  See May 2010 Appellant's Post-
Remand Brief.  However, the Board observes Diagnostic Code 5055 
contemplates all painful motion and/or weakness, regardless of 
whether it is exhibited on flexion, extension or both.  As such, 
separate evaluations are not warranted based on a total knee 
replacement and limitation of either flexion or extension, as 
this would violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14 (2009).  Furthermore, as discussed above, the amputation 
rule limits the Veteran's overall disability evaluation for the 
right lower extremity to 60 percent in the instant case.  See 38 
C.F.R. § 4.68.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
this disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 30 percent prior to May 19, 2009, and 
60 percent thereafter, for post operative residuals of a total 
right knee arthroplasty is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


